DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the RCE filed March 12, 2021. Claims 1 and 7 have been amended, no new claims were added, and no claims have been cancelled. Therefore, claims 1-10 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (4731050) in view of Thiebaut (2006/0276730) and Yoo (5405310).





    PNG
    media_image1.png
    260
    415
    media_image1.png
    Greyscale






Annotated figure 2 of Harada.
With respect to claim 1, Harada discloses a handheld scraping and moxibustion device (fig 2 and col. 1, lines 6-14), comprising a plurality of pushing and scraping heat-conducting and air-guiding tips (protrusions; 24, fig 2) comprising a moxa burning chamber (see annotated Harada fig 2 above) wherein the plurality of tips being distributed on a panel (22/see annotated Harada fig 2) and protruding from an outer surface of the panel (see annotated Harada fig 2) in a direction far away from the moxa burning chamber (note the tips are extending in a direction away from the chamber as seen in the annotated fig 2 of Harada above) to directly exert forces on an affected part for scraping (acupressure type moxibustion), the chamber directly communicating (the chamber is located directly behind the tips) with the through-cavity (25, fig 2) to enable heat energy and evaporation air of moxa smog (see col. 3, lines 40-46) in the moxa burning chamber to be discharged gradually. 
Harada discloses the tips and through holes for enabling heat energy and evaporation air of moxa smog in the moxa burning chamber to be discharged gradually, but lacks each tip having a through hole.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tips and through holes of Harada with the tips as taught by Thiebaut for the purpose of providing alternate tips with through holes extending through the tips into the moxa burning chamber yielding predictable results of providing released substance to the user via the tips.
Further, the modified Harada lacks the plurality of tips being metal.
However, Yoo teaches an acupressure device (glove, fig 1) with a plurality of tips (protrusions; 20, fig 1) made of metal (see col. 2, lines 51-53). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tips of the modified Harada to be metal as taught by Yoo to provide a well-known material with a massaging effect.
With respect to claims 6 and 10, the modified Harada shows that the tips have an end of a spherical shape (39, fig 1; dome shaped, see [0067], lines 13-14 of Thiebaut). 
With respect to claim 7, Harada discloses a handheld scraping and moxibustion device (fig 2 and col. 1, lines 6-14), comprising a plurality of pushing and scraping heat-conducting and air-guiding tips (protrusions; 24, fig 2), a moxa burning chamber (see annotated Harada fig 2 above), and an enclosure cloth (6, fig 2 of Harada) wherein the plurality of the tips are distributed on a panel (22/see annotated Harada fig 2) and protruding from an outer surface of the panel (see annotated Harada fig 2) in a direction far away from the moxa burning chamber (note the tips are extending in a direction away from the chamber as seen in the annotated fig 2 
Harada discloses the tips and through holes for enabling heat energy and evaporation air of moxa smog in the moxa burning chamber to be discharged gradually, but lacks each tip having a through hole.
However, Thiebaut teaches device (1, fig 1) with a plurality of tips (39, fig 1) distributed on a panel (6, fig 1) each having a through cavity (7, fig 1) in communication with a chamber (29, fig 1) for the discharge of medicament (see [0034], lines 4-9) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tips and through holes of Harada with the tips as taught by Thiebaut for the purpose of providing alternate tips with through holes extending through the tips into the moxa burning chamber yielding predictable results of providing released substance to the user via the tips.
With respect to claim 8, the modified Harada shows that the side enclosure wall and cover body are made of metal material (see claim 5, lines 1-3 of Harada) but is silent regarding the tips being made of metal. 
However, Yoo teaches an acupressure device (glove, fig 1) with a plurality of tips (protrusions; 20, fig 1) made of metal (see col. 2, lines 51-53). 

	With respect to claim 9, as best understood the modified Harada shows that a metal material is stainless steel, copper or titanium material (Yoo discloses the metal is non-ferrous which is known to be metals not containing iron including copper; see col. 2, lines 51-53 of Yoo).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Thiebaut as applied to claim 1 above, and further in view of Watanabe (9125481).
With respect to claim 2, the modified Harada shows the pushing and scraping heat-conducting and air-guiding tips (see claim 1 above) but lacks the tips comprising a first and second set wherein the first set has a height less than that of the second set. 
However, Watanabe teaches a massage device (10, fig 1(a)) with a plurality of tips (13; 17, fig 2(c)) comprising a first set of tips (center portion pressing protrusions; 17, fig 2(c)) located in a middle portion of a panel (12a, fig 2(c)) and a second set of tips (13, fig 2(c)) located around the first set of tips (see location of 17 relative to 13 in fig 2(c)), wherein the first set of tips has a height less than that of the second set tips (fig 3(a); note height of 17 is less than 13) to form a multi-layered stepped air discharge (the air would discharge at different times based on the amount of time it takes to travel through the different height tips allow for a stepped discharge). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tips of the modified Harada to include .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Thiebaut and Watanabe as applied to claim 2 above, and further in view of Kim (WO 2007/024060).
With respect to claim 3, the modified Harada shows that the moxa burning chamber (see annotated Harada fig 2 above) is formed by the panel (see annotated Harada fig 2 above), a side enclosure wall (see annotated Harada fig 2 above) connected to an edge of the panel and a cover body (2/8/see annotated Harada fig 2 above) detachably assembled to the side enclosure wall (see col. 3, lines 20-23 of Harada), but lacks hanging portions. 
However, Kim teaches a moxa burning chamber (110, fig 3) with a plurality of hanging portions (140, fig 3) on an outer side of the chamber (see location of 140 on the outside of 110 in fig 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of the modified Harada to include the hanging portions as taught by Kim so that a user can manipulate the device more easily.  
With respect to claim 4, modified Harada shows that the side enclosure wall and the cover body (see claim 3 above and annotated fig 2 of Harada) are both provided with a plurality of through-holes (10/11a/11b, fig 2 of Harada).
With respect to claim 5, the modified Harada shows that the tips are of a circular tubular shape (39, fig 1; dome shaped, see [0067], lines 13-14 of Thiebaut; through holes are for air supply and extend through the cover (2) and side wall (as annotated)).
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. Applicant argues on pg. 6, second paragraph of the remarks that "Harada teaches an acupressure type moxibustion case, and does not teach that, the protrusions 24 of Harada are suitable for scratching or being pressed onto the skin". Argument is not taken well since the act of scratching or being pressed to the skin can be performed with the device of Harada if the user applies enough force when in use. Also, as an acupressure device the purpose is to press the device on the skin. Thus, the rejection stands. 
Arguments on pg. 7 "Harada were pressed into the skin as asserted by the examiner, the user will easily get burnt". However, as seen in col. 1, lines 7-12, the device is placed directly on the skin, thus it is able to be used for the claimed function of scraping without injuring the user. Therefore the rejection stands. Further, applicant argues on pg.
Applicant argues on pg. 9 that "the protrusions 20 of Yoo are not suitable for scraping… and thus are not suitable for heat-conducting and air-guiding". Argument is not taken well since the reference is used only to teach the material for tips and the tips are used in an acupressure device, making them suitable for scraping and combinable with Harada. Therefore, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785